Citation Nr: 1734998	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-34 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to September 2005 in the United States Marine Corps. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In a February 2015 decision, the Board granted service connection for tinnitus and remanded the remaining issues to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

The Veteran also appealed the issues of service connection for a lumbar spine disorder and a skin condition.  In a May 2015 rating decision, the AOJ granted service connection for degenerative disc disease of the lumbar spine and tinea versicolor.  This decision is considered a full grant of the benefits requested.  Therefore, these issues are no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDING OF FACT

The Veteran has not had a bilateral knee disability since filing his claim for service connection.



CONCLUSION OF LAW

The criteria for service connection for bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Whether service connection is claimed on direct, presumptive, or secondary basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran initially stated that he began experiencing recurrent left knee pain in 2009, and that he believed the knee pain was secondary to his flat feet.  See November 2010 VA examination, August 2011 statement, December 2012 VA Form 9.  He later indicated that he began noticing bilateral knee pain during service in 2003, that he did not go to sick call, and that the pain improved over the years possibly due to use of orthotics for his pes planus.  See April 2015 VA examination.

The Veteran's service treatment records are unremarkable for any complaints or diagnoses related to the knees.  At a November 2004 examination for retention purposes, his knees were noted as "normal" and he denied having or having had knee problems.  

At issue in this case is whether the Veteran has a current bilateral knee disability.  Two VA examiners have indicated that the Veteran knees are normal on examination.  See October 2010 and April 2015 VA examinations.  He had normal range of motion with no evidence of pain, full muscle strength, and there was no evidence of subluxation or instability.  November 2010 X-rays of the knees showed prominent enthesophyte formation at the insertion of the quadriceps tendon, bilaterally; however, the VA examiner reviewed these findings and concluded that the knees were normal.  Moreover, the April 2015 VA examiner indicated that X-rays of the knees showed no arthritis and no other significant findings.  The above medical evidence indicates that the Veteran has not had a knee disability since filing his claim for service connection.  There is no medical evidence to the contrary.

The Board has also considered the lay evidence of record.  The Veteran is competent to describe what he has personally observed or experienced, including knee pain; however, he is not competent to provide an opinion as to a particular knee diagnosis.  This particular inquiry is within the province of trained medical professionals because it goes beyond a simple and immediately observable cause-and-effect relationship.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a knee disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

The Board is grateful for the Veteran's honorable service; however, given the record before it, the Board finds that evidence with regard to this claim does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claim for service connection for a bilateral knee disorder must be denied.



ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


